DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 31, 2020 has been entered.

Response to Amendment
Claims 1, 4, 6-7 and 10-12 are pending in this application. Claims 1, 4, 6-7 and 10 have been amended, claims 2-3, 5 and 8-9 have been canceled, claims 11-12 have been newly added. 

Response to Arguments
Applicant's arguments filed on Dec 31, 2020 have been fully considered but they are not persuasive.
The Applicant alleged that the combination of NGUYEN (US 20190007974 A1, Foreign Priority Date: Jan 22, 2016) and Gonzalves Serrano et al (US 20180367261 A1, Priority Date: Dec 18, 2015) fails to teach or suggest “wherein the candidates of the second resource are for the plurality of the UEs and the second resource is determined for the second UE among the plurality of the UEs” in amended claim 1. 

each V2X terminal takes the same SCI-ACK-IND and performs channel-coding to form a unique signature with a length of 24-bits or more. The unique signature is implicitly known at both transmitter and receiver, which enables the V2X terminal that transmitted the successfully detected SCI (i.e. on PSCCH channel index #0) to be determined” (par 0101). 
Therefore, NGUYEN’974 teaches the claimed limitations of amended claim 1 in question with adequate reasons and suggestions. The same conclusion applies to claim 10 which recites similar claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under col. 151, or in an application for patent published or deemed published under col. 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a2) as being anticipated by NGUYEN (US 20190007974 A1, Foreign Priority Date: Jan 22, 2016).

Regarding claim 1 (Currently Amended), NGUYEN’974 discloses a method of transmitting a Vehicle-to-Everything (V2X) signal by a first user equipment (UE) in a wireless communication system (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract), the method comprising: 
transmitting, to a plurality of UEs including a second UE, the V2X signal in a first resource (see, Fig. 2 and 6, V2X terminal transmits SCI on the selected control channel of a control channel resource pool by broadcast/groupcast to multiple V2X terminals, par 0018-0021, 0032-0033, 0101. Noted, first resource corresponding to control channel resource pool, par 0032); 
receiving, from the second UE, Hybrid automatic repeat request Acknowledgement (HARQ-ACK) information in response to the V2X signal in a second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101. Noted, multiple unique signatures for multiple V2X terminals on multiple SCI-ACK resource pool) among candidates of the second resource (see, receives from each V2X terminal a unique signature contains a positive SCI-ACK-IND in an SCI acknowledgement (SCI-ACK) resource pool corresponding to the transmitted SCI, unique signature formed by channel-coding SCI-ACK-IND by each V2X terminal and implicitly known at both transmitter and receiver as response to the SCI, par 0034-0035 and 0101); 
wherein the candidates of the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) are associated with the first resource (see, control channel resource pool allocated for one or more first V2X terminals, an associated resource pool with unique signature for each V2X terminal allocated for SCI-ACK-IND transmission at one or more second V2X terminals, par 0061 and 0101. Noted, unique signature for each V2X terminal are corresponding to SCI transmitted with specific PSCCH channel index, therefore unique signature is associated with the resource of SCI (first resource), par 0101), and 
wherein the candidates of the second resource are for the plurality of the UEs (see, associated resource pool with unique signature for each V2X terminal for SCI-ACK-IND transmission allocated for multiple second V2X terminals, par 0061 and 0101. Noted, each V2X terminal has a unique signature channel coded from the same SCI-ACK-IND, par 0101) and the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) is determined for the second UE among the plurality of the UEs (see, each of the V2X terminals takes the same SCI-ACK-IND and performs channel-coding to form a unique signature, it is implicitly known at both transmitter & receiver and corresponding to detected SCI on specific PSCCH channel index, par 0101).

Regarding claim 10 (Currently Amended), NGUYEN’974 discloses a first user equipment (UE) transmitting a Vehicle-to-Everything (V2X) signal in a wireless communication system (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract), the first UE comprising: 
a radio frequency unit (Note, fig. 11B, V2X transmitter 311 and 312, par 0064, 0157); and 3Application No.: 16/325,556Docket No.: 8737.02215.US00 
a processor (Note, processor coupled to RF transmitter implied by configuring first V2X device to select a control channel and transmit SCI on the selected control channel, par 0055-0058) operatively coupled to the radio frequency unit, 
wherein the processor (Note, processor implied by configuring first V2X device to select a control channel and transmit SCI on the selected control channel, par 0055-0058) is configured to control signal transmission/reception and is further configured to (Note, configuring first V2X device to perform SCI transmission and reception of response SCI-ACK-IND on the selected resource via transmitter/receiver, par 0055-0058): 
transmit, to a plurality of UEs including a second UE, the V2X signal in a first resources (see, Fig. 2 and 6, V2X terminal transmits SCI on the selected control channel of a control channel resource pool by broadcast/groupcast to multiple V2X terminals, par 0018-0021, 0032-0033, 0101. Noted, first resource corresponding to control channel resource pool, par 0032), 
receive, from the second UE, Hybrid automatic repeat request Acknowledgement (HARQ-ACK) information in response to the V2X signal in a second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101. Noted, multiple unique signatures for multiple V2X terminals on multiple SCI-ACK resource pool) among candidates of the second resource (see, receives from each V2X terminal a unique signature contains a positive SCI-ACK-IND in an SCI acknowledgement (SCI-ACK) resource pool corresponding to the transmitted SCI, unique signature formed by channel-coding SCI-ACK-IND by each V2X terminal and implicitly known at both transmitter and receiver as response to the SCI, par 0034-0035 and 0101);
wherein the candidates of the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) are associated with the first resource (see, control channel resource pool allocated for one or more first V2X terminals, an associated resource pool with unique signature for each V2X terminal allocated for SCI-ACK-IND transmission at one or more second V2X terminals, par 0061 and 0101. Noted, unique signature for each V2X terminal are corresponding to SCI transmitted with specific PSCCH channel index, therefore unique signature is associated with the resource of SCI (first resource), par 0101), and 
wherein the candidates of the second resource are for the plurality of the UEs (see, associated resource pool with unique signature for each of multiple V2X terminals to transmit SCI-ACK-IND allocated for multiple second V2X terminals, par 0061 and 0101. Noted, each V2X terminal has a unique signature channel coded from the same SCI-ACK-IND, par 0101) and the second resource is determined for the second UE among the plurality of the UEs (see, each of the V2X terminals takes the same SCI-ACK-IND and performs channel-coding to form a unique signature, it is implicitly known at both transmitter & receiver and corresponding to detected SCI on specific PSCCH channel index, par 0101).

Regarding claim 11 (New), NGUYEN’974 discloses a method of receiving a Vehicle-to-Everything (V2X) signal by a second user equipment (UE) in a wireless communication system (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract), the method comprising: 
receiving, from a first UE, the V2X signal in a first resource (see, Fig. 2 and 6, V2X terminal receives SCI on the selected control channel of a control channel resource pool by broadcast/groupcast, par 0018-0021, 0032-0033, 0101. Noted, first resource corresponding to control channel resource pool, par 0032); 
transmitting, to the first UE, Hybrid automatic repeat request Acknowledgement (HARQ-ACK) information in response to the V2X signal in a second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101. Noted, multiple unique signatures for multiple V2X terminals on multiple SCI-ACK resource pool) among candidates of the second resource (see, V2X terminal transmits a unique signature contains a positive SCI-ACK-IND in an SCI acknowledgement (SCI-ACK) resource pool corresponding to the received SCI, unique signature formed by channel-coding SCI-ACK-IND by each V2X terminal and implicitly known at both transmitter and receiver as response to the SCI, par 0034-0035 and 0101); 
wherein the candidates of the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) are associated with the first resource (see, control channel resource pool allocated for one or more first V2X terminals, an associated resource pool with unique signature for each V2X terminal allocated for SCI-ACK-IND transmission at one or more second V2X terminals, par 0061 and 0101. Noted, unique signature for each V2X terminal are corresponding to SCI transmitted with specific PSCCH channel index, therefore unique signature is associated with the resource of SCI (first resource), par 0101), and 
wherein the candidates of the second resource are for a plurality of the UEs including the second UE (see, associated resource pool with unique signature for each V2X terminal for SCI-ACK-IND transmission allocated for multiple second V2X terminals, par 0061 and 0101. Noted, each V2X terminal has a unique signature channel coded from the same SCI-ACK-IND, par 0101) and the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) is determined for the second UE among the plurality of the UEs (see, each of the V2X terminals takes the same SCI-ACK-IND and performs channel-coding to form a unique signature, it is implicitly known at both transmitter & receiver and corresponding to detected SCI on specific PSCCH channel index, par 0101).

Regarding claim 12 (New), NGUYEN’974 discloses a second user equipment (UE) receiving a Vehicle-to-Everything (V2X) signal in a wireless communication system (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract, the second UE comprising:  
a radio frequency unit (Note, fig. 11B, V2X receiver 313, par 0139); and 3Application No.: 16/325,556Docket No.: 8737.02215.US00 
a processor (Note, processor/controller coupled to RF receiver implied by receiving SCI, processing channel coding and mapping unique SCI-ACK-IND on a SCI-ACK-IND channel before transmitting unique SCI-ACK-IND to the first V2X terminal, par 0063-0064, 0122) operatively coupled to the radio frequency unit, 
wherein the processor is configured to control signal transmission/reception (Note, processor/controller implied by receiving SCI, processing channel coding and mapping unique SCI-ACK-IND on a SCI-ACK-IND channel before transmitting unique SCI-ACK-IND to the first V2X terminal, par 0063-0064, 0122), and is further configured to: 
receive, from a first UE, the V2X signal in a first resource (see, Fig. 2 and 6, V2X terminal receives SCI on the selected control channel of a control channel resource pool by broadcast/groupcast, par 0018-0021, 0032-0033, 0101. Noted, first resource corresponding to control channel resource pool, par 0032); 
transmit, to the first UE, Hybrid automatic repeat request Acknowledgement (HARQ-ACK) information in response to the V2X signal in a second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101. Noted, multiple unique signatures for multiple V2X terminals on multiple SCI-ACK resource pool) among candidates of the second resource (see, V2X terminal transmits a unique signature contains a positive SCI-ACK-IND in an SCI acknowledgement (SCI-ACK) resource pool corresponding to the received SCI, unique signature formed by channel-coding SCI-ACK-IND by each V2X terminal and implicitly known at both transmitter and receiver as response to the SCI, par 0034-0035 and 0101); 
wherein the candidates of the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) are associated with the first resource (see, control channel resource pool allocated for one or more first V2X terminals, an associated resource pool with unique signature for each V2X terminal allocated for SCI-ACK-IND transmission at one or more second V2X terminals, par 0061 and 0101. Noted, unique signature for each V2X terminal are corresponding to SCI transmitted with specific PSCCH channel index, therefore unique signature is associated with the resource of SCI (first resource), par 0101), and 
wherein the candidates of the second resource are for a plurality of the UEs including the second UE (see, associated resource pool with unique signature for each V2X terminal for SCI-ACK-IND transmission allocated for multiple second V2X terminals, par 0061 and 0101. Noted, each V2X terminal has a unique signature channel coded from the same SCI-ACK-IND, par 0101) and the second resource (see, SCI acknowledgement (SCI-ACK) resource pool with unique signature for each V2X terminal, each V2X terminal’s unique signature is implicitly known at both transmitter and receiver, par 0034 and 0101) is determined for the second UE among the plurality of the UEs (see, each of the V2X terminals takes the same SCI-ACK-IND and performs channel-coding to form a unique signature, it is implicitly known at both transmitter & receiver and corresponding to detected SCI on specific PSCCH channel index, par 0101).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN’974 as applied to claim 1 above, and further in view of Kalhan (US 20150131556, Priority Date: May 23, 2013).

Regarding claim 4 (Currently Amended), NGUYEN’974 discloses the method of claim 1 (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract), wherein a plurality of the UEs are configured to transmit the response signal using N NACK sequences, and wherein N is a natural number (see, response signal SCI-ACK-IND from multiple second V2X terminals being channel coded by first V2X terminal ID and second V2X terminal ID to build unique sequence or orthogonally spreaded unique sequence, par 0063. Note: each pair of first and second V2X terminal have unique sequence and thus exists N response sequences, wherein N is a natural number). 
NGUYEN’974 discloses all the claim limitations but fails to explicitly teach: reference signal is transmitted in the ACK/NACK resource region.
However Kalhan’556 from the same field of endeavor (see, fig. 1A/1B/1C, reference signals transmitted over time from a first wireless communication device 102 to a second wireless communication device, par 0017) discloses: reference signal is transmitted in the ACK/NACK resource region (see, Fig.1A and 3, wireless device transmit acknowledge response (ACK or NACK response) in coded reference signal via assigned communication resources, par 0017, 0035).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kalhan’556 into that of NGUYEN’974. The motivation would have been to provide acknowledgment response to another device (par 0003).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN’974 as applied to claim 5 above, and further in view of Parkvall et al (US 20170201300, PD January 15, 2015).

Regarding claim 6 (Currently Amended), NGUYEN’974 discloses the method of claim 1 (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract).
NGUYEN’974 discloses all the claim limitations but fails to explicitly teach: wherein beamforming precoding based on a sounding of the V2X signal is applied to the HARQ-ACK information.

However Parkvall’300 from the same field of endeavor (see, fig. 2, wireless communication system including core network and Radio Node (first vehicle-mounted mobile devices) servicing vehicle-mounted mobile devices via device-to-device (D2D) communication, par 0003, 0064-0067) discloses: wherein beamforming precoding based on a sounding of the V2X signal is applied to the HARQ-ACK information (Note, RN selects beamform precoder for vehicle-mounted mobile device based on received sounding reference signal, and vehicle-mounted mobile device transmits re-evaluation complete message as response to received update instruction from the RN,  par 0003, 0014, 0030, 0120. Note: RN act as second vehicle mounted wireless device in D2D, par 0003, 0067. Note 2:  implied response signal (re-evaluation complete message) transmitted using updated/non-updated subset of precoders, par 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Parkvall’300 into that of NGUYEN’974. The par 0073).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN’974 as applied to claim 1 above, and further in view of Shelby et al (US 20150085735 A1, Priority Date: Sept 26, 2014).

Regarding claim 7 (Currently Amended), NGUYEN’974 discloses the method of claim 1 (see, Fig. 2, multiple V2X terminals broadcast/groupcast to multiple V2X terminals in a vehicle-to-everything (V2X) communication system, par 0018-0021, abstract).
NGUYEN’974 discloses all the claim limitations but fails to explicitly teach: wherein the HARQ-ACK information is transmitted based on Single Frequency Network (SFN) and wherein the HARQ-ACK information is transmitted on resource elements within a frequency associated with the SFN in form of a comb.

However Shelby’735 from the same field of endeavor (see, fig. 2, Next Generation Broadcast Platform(NGBP), par 0154) discloses: wherein the HARQ-ACK information is transmitted based on Single Frequency Network (SFN)  (see, coordinate transmitters for broadcast response to achieve a single frequency network (SFN) of multiple transmitters in next generation broadcasting (NGB) system, par 0007, 0283) and wherein the HARQ-ACK information is transmitted on resource elements within a frequency associated with the SFN in form of a comb (Note, channels in Next Generation Broadcast System swept in the frequency domain to ensure maximum frequency diversity and time interleaving (physical layer) across one super frame in Single Frequency Network mode, broadcast response using broadband channel, par 0179-0181, 0283. Note: time interleaving including comb pattern). 
par 0179).


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473    


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473